Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.7 Filed 03/06/20 Page 1of11

 

 

 

 

 

 

 

Original - Court 2nd copy - Plaintiff
Approved, SCAO ist copy - Defendant 3rd copy - Return
STATE OF MICHIGAN | | CASE NO.
JUDICIAL DISTRICT | -
16th JUDICIAL CIRCUIT SUMMONS 2019. 7 “fp NF
COUNTY PROBATE |
Court address ~ = "Court telephone no.
40 N Main Street, Mt. Clemens, M1 48043 586-469-5351
Plainuiif's name(s), address(es). and telephone no(s). I (Defendant's name(s). address(es), and telephone no(s).
DAVONTE MARSELLES WARREN ULCH TRANSPORT LTD.
j Vv
|
Plainliff's atlomey, barno., address. and lelephone no.
Joel R. Safir
Safir Law, PLC
26555 Evergreen Road, Suite 870
Southfield, MI 48076
(248) 996-9341 j |

 

 

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk

along with your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed
by the court clerk.

Domestic Relations Case

'_! There are no pending or resolved cases within the jurisdiction of the family division of the circuit court invalving the family or
family members of the person(s) who are the subject of the complaint.

| There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving

the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
(form MC 21) listing those cases.

It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint.

Civili Case

‘_| This is a business case in which alll or part of the action includes a business or commercial dispute under MCL 600.8035.

\¥] There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
complaint.

'_ Acivil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

 

 

been previously filed in || this court, Court, where
it was given case number____.6===s aan assigned to Judge
The action —Jremains © ‘is nolonger pending.

Summons section completed by court clerk. [SuMMONSs |

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:

1. You are being sued.

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
served outside this state).

3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
demanded in the complaint.

4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

tn tn tt oO @ _ 2 =
ssue date xpirati te, 5 “ICourt clerk wg” & " iA
"yi e3209-0er sig 7 en me

         

mee

*This summons is invalid unless served on or before ils ‘expiration date. This document musi be sealed by ihe sealof the coul

MC 01 (8/18) SUMMONS MCR 1.109(D), MCR 2.

    
 
 

 

 

 

Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.8 Filed 03/06/20 Page 2 of 11
SUMMONS

[PROOF OF SERVICE| Case No. 2019- -NF
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date

of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

 

 

 

 

 

| CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE |

 

') OFFICER CERTIFICATE OR __| AFFIDAVIT OF PROCESS SERVER
| certify that | am a sheriff, deputy sheriff, bailiff, appointed Being first duly sworn, | state that | am a legally competent
count officer, or attorney for a party (MCR 2.104[A]{2]), adult who is not a party or an officer of a corporate party,
and that: (notarization not required) and that: (notarization required)

 

 

| served personally a copy of the summons and complaint.

i'l served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
together with

 

List all documents served with the summons and complaint

 

on the defendant(s):

 

 

Defendant’s name Complete address(es) of service Day, date, time

 

 

 

 

 

 

i thave personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
and have been unable to complete service.

Defendant's name Complete address(es) of service Day, date, time

 

 

 

 

 

 

 

| declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.

 

 

 

 

 

 

Service fee Miles traveled Fee Signature
§ |s
Incorrect address fee | Miles traveled Fee TOTAL FEE Name (type or print)
$ |s $
Title

 

 

 

Subscribed and sworn to before me on ' County, Michigan.

Date

My commission expires: = Signature:
ate

 

 

Deputy court clerk/Notary public
Notary public, State of Michigan, County of

 

 

| ACKNOWLEDGMENT OF SERVICE |
| acknowledge that I have received service of the summons and complaint, together with

 

Attachments

 

1
Day, date, time

on behaif of

 

 

Signature
Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.9 Filed 03/06/20 Page 3 of 11

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB

DAVONTE MARSELLES WARREN, Case No. 2019 - -NI
Hon.
Plaintiff,
Vv

FREDERICK TODD JARROLD, ULCH TRANSPORT LTD,
JOHN DOE INSURANCE COMPANY 1, MICHIGAN
AUTOMOBILE INSURANCE PLACEMENT FACILITY and
JOHN DOE INSURANCE COMPANY 2,

Defendants.

 

SAFIR LAW PLC

JOEL R. SAFIR (P65620)
ALISON R. KREMPA (P75593)
Attorneys for Plaintiff

29110 Inkster Road, Suite 150
Southfield, MI 48034
248-996-9341 / 248-996-9873(f)
joel@saferwithsafirlaw,com
valerie@saferwithsafirlaw.com

There is no other peniing or resolved civil action arising aut of
the samme (ransactsn 6s occurpe@icatimyleged in this Complaint.

 

 

a
—
—

er ft — gp en
Oo Joep BuaSef(P65620
/ OP R. Krempa (P75593)

 

 

\” COMPLAINT
NOW COMES Plaintiff; Davonte Marselles Warren, by and through his attomeys, Safir Law
PLC, and for his Complaint states as follows:
1, Plaintiff, Davonte Marselles Warren, is a resident of the City of Mount Clemens,

County of Macomb, State of Michigan.

a Defendant Frederick Todd Jarrold is believed to be a resident of the City of Windsor,

County of Essex, Province of Ontario.
Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.10 Filed 03/06/20 Page 4 of 11

3. Defendant Ulch Transport LTD is a Canadian limited liability company licensed to
do business and conducting business in the County of Macomb, State of Michigan.

4, Defendant John Doe Insurance Company 1 is an insurance corporation licensed to do
business and conducting business in the County of Macomb, State of Michigan.

5. Defendant Michigan Automobile Insurance Placement Facility is a legislatively
created entity created to provide assistance to people injured in an accident involving a motor vehicle,
when there is no automobile insurance is available, is licensed to do business in Macomb County,
State of Michigan and is located at P.O. Box 532318, Livonia, MI 48153.

6. Defendant John Doe Insurance Company 2 is believed to be the insurance company
Defendant Michigan Automobile Insurance Placement Facility will assign to this matter.

7. The amount in controversy exceeds Twenty-Five-Thousand ($25,000.00) dollars
exclusive of interest and costs, and is otherwise within the jurisdiction of this Honorable Court,

8. This lawsuit arises out of an automobile accident, which occurred on July 26, 2018,
at approximately 2:30 p.m., in the City of Saint Clair Shores, County of Macomb, State of Michigan.

9. On said date, Plaintiff was the driver of a black 2018 Volvo XC90 traveling
eastbound on the 1-94 9 Mile Entrance Ramp immediately prior to the accident.

10. At said date, time and place, Defendant Frederick Todd Jarrold was traveling
eastbound on 1-94 when his trailer jackknifed to the right, sideswiping Plaintiff's vehicle. As a
result, Plaintiff sustained serious and lasting injuries.

11. On said date, Plaintiff was insured under the provisions of a motor vehicle

insurance policy issued by Defendant John Doe Insurance Company 1.

 
Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.11 Filed 03/06/20 Page 5 of 11

12, In the alternative, the Michigan Automobile Insurance Placement Facility may be
tesponsible for appointing John Doe Insurance Company 2 as the proper insurance carrier for
Plaintiff.

COUNT I
NEGLIGENCE OF DEFENDANT FREDERICK TODD JARROLD

13. Plaintiff hereby incorporates all previous paragraphs by reference as though fully set
forth herein.

14. That on or about July 26, 2018, the Defendant Frederick Todd Jarrold owed a duty to
operate Defendant ULCH Transportation Ltd.’s vehicle in a safe and carefial manner in accordance
with the Motor Vehicle Code of the State of Michigan and the Common Law.

15, Contrary to the duties owed to Plaintiff, Defendant Frederick Todd Jarrold was
negligent in several respects, including the following:

a. Failing to operate the motor vehicle with due care and caution in violation of MCL
257,627;

b. Driving the vehicle carelessly and heedlessly with willful and wanton disregard for
the safety and rights of others, MCL 257.626(a);

c. Failing to keep the automobile constantly under control;

d. Failing to drive the vehicle on the roadway with due diligence.and circumspection and
to not endanger or be likely to endanger other persons or property, MCL 257.626(b);

e, Failing to attempt to stop the vehicle when Defendant knew or should have known
that failure to do so would naturally and probably result in injuries to Plaintiff,

f. Failing to observe the highway in front of Defendant’s vehicle when Defendant knew,
or should have known, that failure to observe Plaintiff would endanger the life or

property of other persons using the roadway;

Lae)
Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.12 Filed 03/06/20 Page 6 of 11

g. Failing to yield to all approaching vehicles, MCLA 257.652;

h. Failing to exercise reasonable and ordinary care to keep sharp lookout so as to avoid
striking Plaintiff;

i, Failing to operate the motor vehicle on the roadway in a manner and at a rate of speed
that would permit it to be stopped within a safe distance, MCL 25 7.627(1);

j. Failing to obey the instructions of a traffic control device, MCL 257.61 1; and

k. Failing to make timely use of the braking system with which said vehicle is equipped.

16, That as a result of said collision, Plaintiff did suffer, and will continue to experience
for an indefinite time into the future, severe and excruciating pain and suffering, humiliation and
embarrassment, loss of earnings and loss of earning capacity due to the injuries to his neck, back,
head and right leg, all of which constitute a serious impairment of body function and/or serious,
permanent disfigurement.

17. That in the event it should be determined that Plaintiff was suffering from any pre-
existing conditions on the day and date of the incident set forth in this Complaint, then and in such
event, it is averred that the negligence of the Defendant exacerbated, precipitated and aggravated any
such pre-existing conditions.

WHEREFORE, Plaintiff, Davonte Marselles Warren, respecttully requests that judgment be
entered in his favor against the Defendant Frederick Todd Jarrold for whatever amount in excess of
$25,000.00 he is found to be entitled, as determined by the trier of fact, to fairly, adequately and fully
compensate Plaintiff for his injuries and damages, together with interest, costs and reasonable attorney
fees so wrongfully sustained.

COUNT I
OWNER’S LIABILITY AS TO DEFENDANT ULCH TRANSPORTATION LTD.

18. Plaintiff hereby incorporates all previous paragraphs by reference as though fully set

4

 
Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.13 Filed 03/06/20 Page 7 of 11

forth herein.

19. Defendant ULCH Transportation Ltd. owed a duty to Plaintiff to entrust the vehicle
titled in their name to a reasonably prudent person who would drive with care and circumspection
so as to reasonably protect the safety, health, life and property of Plaintiff, and further owed a duty
to Plaintiff, and others similarly situated, to act with due and reasonable care under all the
circumstances,

20. Contrary to said duties owed to Plaintiff, Defendant ULCH Transportation Ltd. was
negligent in that they permitted Defendant Frederick Todd Jarrold to operate their motor vehicle
with their express or implied consent and/or knowledge.

21, Further, Defendant ULCH Transportation Ltd. actually or implicitly entrusted the
vehicle involved in this accident to Defendant Frederick Todd Jarrold who, as Defendant ULCH
Transportation Ltd. knew or should have known, was a negligent driver, by reason or lack of skill
and judgment; and/or was not qualified to operate said motor vehicle in a wise and prudent manner.

22. As a consequence of Defendant Frederick Todd Jarrold’s aforementioned
negligence in operating Defendant ULCH Transportation Ltd.’s motor vehicle with their express
or implied consent, Defendant ULCH Transportation Ltd. is liable for Plaintiff's injuries pursuant
to MCL 257.401.

23. As a direct and proximate result of the carelessness and negligence of Defendant
ULCH Transportation Ltd. Plaintiff sustained the injuries as are more particularly described herein,

WHEREFORE, Plaintiff, Davonte Marselles Warren, respectfully requests that judgment be
entered in his favor against the Defendant ULCH Transportation Ltd. for whatever amount in €XCESS

of $25,000.00 he is found to be entitled, as determined by the trier of fact, to fairly, adequately and
Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.14 Filed 03/06/20 Page 8 of 11

fully compensate Plaintiff for his injuries and damages, together with interest, costs and reasonable
attorney fees so wrongfully sustained,
COUNT HI
BREACH OF NO-FAULT CONTRACT BY DEFENDANT JOHN DOE INSURANCE
COMPANY 1

24, Plaintiff hereby incorporates all previous paragraphs by reference as though fully set
forth herein.

25. Prior to and including July 26, 2018, Defendant John Doe Insurance Company 1
issued a policy of no-fault insurance, which policy continued in effect during all times relevant and
pertinent to the issues for this Court. Plaintiff is entitled to benefits under this policy.

26, On July 26, 2018, the Plaintiff was involved in an automobile accident, which took
place in the City of Saint Clair Shores, Michigan. The collision caused him accidental bodily injuries
within the meaning of Defendant John Doe Insurance Company 1’s policy and the statutory provision
of MCL 500.3105.

27, Reasonable proof for full payment of all personal protection insurance benefits has
been or will be supplied, but Defendant John Doe Insurance Company 1 has refused to pay or is
expected to refuse to pay in the future.

28. Defendant John Doe Insurance Company 1 has unreasonably refused to pay or has
unreasonably delayed making proper payments to Plaintiff contrary to MCL 500.3142 and MCL
500,3148 and continues to do so.

29. Defendant John Doe Insurance Company 1 has wrongfully withheld payment of
allowable expenses forcing Plaintiff to incur other expenses connected with the subject matter of this
action, all of which have been needlessly placed upon him by the wrongful actions of Defendant John

Doe Insurance Company 1. As such, Plaintiffis entitled to obtain from Defendant John Doe Insurance
Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.15 Filed 03/06/20 Page 9 of 11

Company 1 interest, costs and a reasonable attomey fee pursuant to the provisions of the no-fault
statute.

30. Defendant John Doe Insurance Company 1 has had sufficient information to pay all
claims, and did not do so within the statutory 30-day time period, set forth under the Michigan No-
Fault Act. Therefore, Plaintiff is entitled to attomey fecs, costs and interest due to this breach,

WHEREFORE, Plaintiff, Davonte Marselles Warren, respectfully requests that judgment be
entered in his favor against Defendant John Doe Insurance Company | for whatever amount in excess
of $25,000.00 he is found to be entitled, as determined by the trier of fact, to fairly, adequately and
fully compensate Plaintiff for his injuries and damages, together with interest, costs and reasonable
attorney fees so wrongfully sustained.

COUNT IV
BREACH OF NO-FAULT INSURANCE CONTRACT BY DEFENDANT MICHIGAN
ASSIGNED CLAIMS FACILITY AND JOHN DOE INSURANCE COMPANY 2

31. Plaintiff hereby incorporates all previous paragraphs by reference as though fully set
forth herein.

32. Prior to and including July 26, 2018, Defendant Michigan Automobile Insurance
Placement Facility was responsible for assigning an insurance company, Defendant John Doe
Insurance Company 2, to provide benefits for Plaintiff arising out of his accidental bodily injuries
within the meaning of MCL 500.3105.

33. In the event Defendant John Doe Insurance Company 1 is not responsible for
providing no-fault benefits to Plaintiff, Defendant Michigan Automobile Insurance Placement
Facility is responsible for appointing John Doe Insurance Company 2 to do so.

34. On July 26, 2018, Plaintiff was involved in an automobile accident, which took place

in the City of Saint Clair Shores, State of Michigan. The collision caused him accidental bodily
Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.16 Filed 03/06/20 Page 10 of 11

injuries within the meaning of Defendant John Doe Insurance Company 2’s responsibilities under
MCL 500.3171 and the statutory provision of MCL 500.3105.

35. Reasonable proof for full payment of all personal protection insurance benefits has
been or will be supplied, but Defendant John Doe Insurance Company 2 has refused to pay or is
expected to refuse to pay in the future.

36. Defendant John Doe Insurance Company 2 has unreasonably refused to pay or has
unreasonably delayed making proper payments to Plaintiff contrary to MCL 500.3142 and MCL
500.3148 and continues to do so,

37. Defendant John Doe Insurance Company 2 has wrongfully withheld payment of
allowable expenses forcing Plaintiffto incur other expenses connected with the subject matter of this
action, all of which have been needlessly placed upon Plaintiff by the wrongful actions of the
Defendant John Doe Insurance Company 2. As such, Plaintiff is entitled to obtain from Defendant
John Doe Insurance Company 2 interest, costs and a reasonable attomey fee pursuant to the provisions
of the no-fault statute.

38. Defendants Michigan Automobile Insurance Placement Facility and John Doe
Insurance Company 2 have had sufficient information to assign and/or pay all claims, and did not do
So within the statutory 30-day time period, sct forth under the Michigan No-Fault Act. Therefore,
Plaintiff is entitled to attorney fees, costs and interest due to this breach.

WHEREFORE, Plaintiff, Davonte Marselles Warren, respectfully requests that the Michigan
Automobile Insurance Placement Facility be ordered to assign his claim to Defendant John Doe
Insurance Company 2 and a judgment be entered in his favor against Defendant John Doe Insurance

Company 2 for whatever amount in excess of $25,000.00 he is found to be entitled, as determined by
Case 2:20-cv-10599-SJM-APP ECF No. 1-2, PagelD.17 Filed 03/06/20 Page 11 of 11

the trier of fact, to fairly, adequately and fully compensate Plaintiff for his injuries and damages,

together with interest, costs and reasonable attorney fees so wrongfully sustained.

Dated: July 22, 2019

Respectfully submitted,
SAFIR LAW PLC

JOEL R. SABER (P65620)
ALISOWR MPA (P75593)
Attoméys“for Plaintiff

265 5 Evergreen Road, Suite 870
Southfield, MI 48076
248-996-9341/248-996-9873

   
 
 
  

  
 

    

 
